Citation Nr: 0920189	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a deviated nasal 
septum.

2. Entitlement to service connection for shin splints 
involving the left lower extremity.

3. Entitlement to service connection for shin splints 
involving the right lower extremity.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active service from February 1998 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefits sought.

In August 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing in Washington, DC.  The Board remanded the matter for 
additional evidentiary development in September 2008.

The issue of entitlement to service connection for a deviated 
nasal septum is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical nexus between the Veteran's service 
and any post-service shin splints involving the left lower 
extremity.

2.  There is no medical nexus between the Veteran's service 
and any post-service shin splints involving the right lower 
extremity.




CONCLUSIONS OF LAW

1.  Shin splints involving the left lower extremity were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2008).

2.  Shin splints involving the right lower extremity were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with pre- and post-adjudication VCAA 
notice by letters, dated in March 2006, April 2008, and 
December 2008.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing 
an injury or disease during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of 
the claim, except for the degree of disability assignable). 

To the extent that VCAA notice omitted the degree of 
disability assignable, the content of the notice was 
deficient, arguably raising consideration of prejudicial 
error.  As the claims of service connection for a deviated 
nasal septum, shin splints involving the left lower 
extremity, and shin splints involving the right lower 
extremity are denied, no disability rating can be assigned as 
matter of law; therefore there is no possibility of any 
prejudice to the Veteran.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  Evidence of record includes an April 2006 VA 
memorandum reflecting that the Veteran's service records are 
unavailable for review.  As a result, VA has a heightened 
duty to assist the veteran in the development of his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and to carefully consider the 
benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  In this respect, the Veteran was asked to 
identify all health care providers, VA and non-VA, inpatient 
and outpatient, who have treated him for a deviated nasal 
septum and bilateral shin splints since service discharge, 
and complete and return release forms so that VA can obtain 
any identified evidence that is not already of record.  The 
Veteran, however, has not submitted any VA Forms 21-4142.  
Notwithstanding, the Veteran was afforded VA examinations in 
January 2009.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Pertinent Laws and Regulations

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.

With this in mind, the Board notes that it has thoroughly 
reviewed all the evidence in the claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran or on his 
behalf.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

As noted, the Board acknowledges that it has a heightened 
obligation to explain findings and conclusions and consider 
carefully the benefit of the doubt rule as the Veteran's 
service treatment records, through no fault of his, are not 
all available.  In such cases, there is a heightened 
obligation to assist the claimant in the development of his 
case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Court also has held 
that VA's efforts to obtain service treatment records shall 
continue until the records are obtained or once it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  
Hayer v. West, 188 F.3d 1327 (Fed. Cir. 1999); McCormick v. 
Gober, 14 Vet. App. 39 (2000).  The Court has not lowered the 
legal standard for proving a claim for service connection, 
however, in cases where the service treatment records or 
other records have been lost are not available.  Instead, the 
Court has held that the Board has a heightened obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  There also is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (declining to apply an adverse presumption where 
records have been lost or destroyed while in Government 
control which would require VA to disprove a claim where the 
veteran did not demonstrate that either bad faith or 
negligent destruction of documents was implicated in a fire).  

Shin Splints, Left and Right Lower Extremities

The Veteran alleges that he acquired shin splints during 
service.  He has testified that the overall service training 
resulted in swelling and pain in the lower extremities.  

Following the Board's remand in September 2008, the Veteran 
was accorded examination by VA in January 2009.  The claims 
file was reviewed by the examiner.  Physical examination that 
gait was non-antalgic and there was no current pain or flare-
ups during the evaluation.  Skin was intact and there was no 
edema or skin changes noted.  There was no tenderness to 
palpation over the anteromedial aspect of the tibia.  
Weightbearing activity did not appear to increase his pain 
level.  The knee joint was stable.  Distal pulses were full 
and equal.  Heel-toe rise did not reveal any deficits.  
Repetitive motion did not reveal any additional limitations.  
There was no evidence of peroneal or posterior tibial tendon 
subluxation, bilaterally.  X-rays of the bilateral tibia and 
fibula were negative.  The examiner's impression was that the 
Veteran only had some mild, if nay, real functional deficits 
due to  the bilateral tibia condition.  He primarily 
experiences evening time exacerbations of tibial pain with 
strenuous basketball type activities.  The examiner opined 
that the Veteran's examination was consistent with the 
diagnosis of bilateral shin splints during strenuous 
activities; however, there was no evidence of record of shin 
splint pain during service and nay determination that the 
Veteran's bilateral shin splints occurred in or were 
aggravated by service would be purely speculative.

Accordingly, the nexus prong of the service connection 
requirements has not been satisfied.  The Veteran must 
demonstrate the medical evidence that a causal relationship 
exists between any current disability and his service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board also notes that, as lay persons, neither the 
Veteran nor his representative is competent to opine on 
medical matters such as the etiology of medical disorders. 
Accordingly, the Veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board is 
aware that in Jandreau v. Nicholson, 492 F.3d 1378 (Fed. 
Cir. 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes a 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) a lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports 
later diagnosis by a medical profession.  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  In this case, while the 
Veteran is competent to report pain, he does not have medical 
expertise to diagnose a specific shin splint disability.  
See, for example, Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, he cannot provide a competent opinion regarding 
diagnosis of causation.

Based on a review of the evidence, the Board finds that we 
must deny the Veteran's claim of entitlement to service 
connection for shin splints involving the left lower 
extremity and shin splints involving the right lower 
extremity. Although the evidence demonstrates a current 
diagnosis of bilateral shin splints, there is no evidence of 
a nexus to service.  Accordingly, the claims are denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for shin splints involving the left lower 
extremity is denied.

Service connection for shin splints involving the right lower 
extremity is denied.


REMAND

The Veteran has testified that service connection is 
warranted for a deviated nasal septum because during service 
he was involved in an altercation with three other Marines 
and was kicked in the face.  He alleges that he has 
subsequently experienced trouble breathing and sleeping, 
which leaves him feeling constantly tired.  

In support of his claim, the Veteran has submitted a 
statement from a fellow service man submitting that between 
August 1998 and March 2001, he witnessed the Veteran's 
assault that included a kick to the facial area.  D.H. also 
indicated that he could attest to the Veteran's inconsistent 
sleeping problems and breathing difficulties since the 
"brutal injury."

Following the Board's remand in September 2008, the Veteran 
was accorded examination by VA in January 2009.  The claims 
file was reviewed by the examiner.  Physical examination 
revealed that the left nostril was 100 percent occluded and 
the right nostril was 8 percent occluded.  There was no 
septal deviation on examination or deformity or scarring of 
the nose.  There was no purulent drainage or crusting.  The 
oropahryngeal mucosa was pink and moist and the soft palate 
was normal.  A maxillofacial CT revealed a deviated nasal 
septum with levo-dextro convexity.  There was a small focal 
mucosa thickening see in the right maxilla, which may 
represent a polyp or retention cyst.  There was no abnormal 
air-fluid noted.  There was mucosal thickening seen in the 
ethmoid air sinus, likely representing chronic sinusitis.  
The remaining sinuses were clear.  The Veteran was diagnosed 
as having a deviated nasal septum of an unknown etiology.  
The examiner acknowledged that the Veteran alleged in-service 
trauma to the nose; however, there was no documentation 
regarding this incident.  He concluded that he could not 
provide an opinion without resorting to mere speculation.  
The January 2009 VA examiner did not provide an opinion as to 
whether the in-service trauma described by the Veteran and 
his fellow service man is consistent with the currently 
diagnosed deviated nasal septum.  Accordingly, a remand is 
necessary for additional clarification.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
deviated nasal septum since service 
discharge.  He should be requested to 
complete and return release forms so that 
VA can obtain any identified evidence that 
is not already of record.  Of particular 
interest are records from the physician he 
reportedly visits for yearly check ups.

2.  If possible, the claims folder should 
be returned to the VA examiner who 
conducted the January 2009 VA examination, 
in order to clarify as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
deviated nasal septum is attributable to 
and/or consistent with the in-service 
trauma described by the Veteran and his 
fellow service man.  The examiner must 
explain the rationale for any opinion 
expressed.

If the January 2009 VA examiner is not 
available, then VA should schedule the 
Veteran for an additional ear, nose, and 
throat examination for the purpose of 
determining whether he has a deviated 
nasal septum, and, if so, its etiology.  
The examiner should opine whether the 
record, to include the lay statements, 
presents a basis for finding that it is at 
least as likely as not (again, a 
50 percent or greater probability) that 
any such disability was incurred in or 
aggravated by the Veteran's active 
service.  Any necessary studies, to 
include X-ray studies, are to be 
conducted.  The examiner must explain the 
rationale for any opinion expressed.

3.  Following completion of the foregoing, 
VA should review the claims folder and 
ensure that all requested development has 
been completed to the extent possible.  
After undertaking any further development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity for 
response.  Then, the claims folder should 
be returned to the Board for further 
consideration, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


